Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a first flip-flop residing within the region and disposed to a first side of the first line, the first flip-flop receiving the first clock signal from the first clock inverter circuit, and the first clock signal extending along a second line perpendicular to the first line; and a second flip-flop residing within the region and disposed to a second side of the first line, the second flip-flop receiving the second clock signal from the second clock inverter circuit, and the second clock signal extending along a third line generally perpendicular to the first line and generally in parallel with the second line” in view of the other limitations as called for in independent claim 1; the limitation of “slave switch circuitry operably coupled to an output of the master switch circuitry, the slave switch circuitry being made up of a third plurality of devices that are arranged on the data path and are circumscribed by a slave switch perimeter; the slave switch perimeter residing within the flip-flop region; wherein the data path is configured to carry data in a generally clockwise direction starting with the scan mux input circuitry, through the master switch circuity, and then through the slave switch circuitry” in view of the other limitations as called for in independent claim 10; and the limitation of “wherein a first flip-flop, which is located at an intersection of the first row and the first column, has a first data path; and a second flip-flop, which is located at an intersection of the first row and the second column or at an intersection of the second row and the first column, has a second data path; wherein the first data path is configured to carry data in a generally counter-clock-wise direction through the first flip-flop, and the second data path is configured to carry data in a generally clock-wise direction through the second flip-flop” in view of the other limitations as called for in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849